DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Reasons for Allowance
In response to the amendments filed on 7/29/21, claims 1-2, 5-9 & 24-34 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 1, 24 & 30.  The prior art fails to disclose or teach a system
The closest prior art appears to be Noonan (US Patent Pub. 20110237317; referred to hereinafter as Noonan), in view of Metzger (US Patent Pub. 20060105827).  Noonan disclose automatically analyzing projected statistics of players in a fantasy sports system to recommend trades or other roster moves to a user of the fantasy sports system.  Upon request or otherwise, statistics of players available in a fantasy sports league (e.g., players on the free agent list) can be compared to a team roster of a user in the fantasy sports league, and recommendations can be offered to add one or more available players to the team roster.  Requests for statistics of players on other teams in the fantasy sports league can be compared to statistics of players on a team roster of a user, and recommendations for requesting a trade with one or more of the other teams can be provided to the user. In addition, other factors can be utilized in determining whether to provide a recommendation to a user, such as trading propensity or trends of users that own the one or more other teams, an explicitly indicated need indicated by the user or the users that own the one or more other teams for players of a certain position, and/or the like.  Metzger teaches playing a game based on statistics 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIT PANDYA/Primary Examiner, Art Unit 3649